Citation Nr: 1506616	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  02-15 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred on September 6, 2011, October 7, 2011, October 18, 2011, November 2, 2011, December 8, 2011, January 27, 2012, and February 29, 2012 in the form of co-payments for outpatient treatment at a private facility and medication prescribed by a private provider. 

2. Entitlement to payment or reimbursement for the cost of unauthorized medical treatment rendered at a private facility on June 4 and 5, 2000.

3. Whether the Veteran submitted a timely appeal with respect to a decision denying reimbursement for dental expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2000 and March 2012 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Boise, Idaho.

The Veteran testified at a hearing before the undersigned in September 2012 with regard to the claim for payment or reimbursement for the cost of unauthorized medical expenses incurred on September 6, 2011, October 7, 2011, October 18, 2011, November 2, 2011, December 8, 2011, January 27, 2012, and February 29, 2012.  A transcript is of record.  

He also testified before a different Veterans Law Judge (VLJ) in March 2004 concerning the issues of reimbursement for the cost of unauthorized medical treatment rendered at a private facility on June 4 and 5, 2000 and whether a timely appeal was filed with respect to a decision denying reimbursement for dental expenses, a transcript of which is in the file.  That VLJ is no longer employed at the Board.  Accordingly, the Veteran was offered an opportunity to testify at another hearing before the Board.  The Veteran has expressed his wish not to testify at another hearing, and for the Board to proceed with appellate review, as reflected in a February 2015 written statement submitted on his behalf by his representative.

In July 2005, the Board remanded the issues of entitlement to payment or reimbursement for the cost of unauthorized medical treatment rendered at a private facility on June 4 and 5, 2000, and whether the Veteran submitted a timely appeal with respect to a decision denying reimbursement for dental expenses.  The record does not show that any action has been taken on this remand.  Accordingly, these issues will be remanded again in order to ensure compliance with the Board's prior remand directives.  

The issues of entitlement to reimbursement for the cost of unauthorized medical treatment rendered at a private facility on June 4 and 5, 2000, and whether a timely appeal was submitted with respect to a decision denying reimbursement for dental expenses are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical expenses incurred on September 6, 2011, October 7, 2011, October 18, 2011, November 2, 2011, December 8, 2011, January 27, 2012, and February 29, 2012 in the form of co-payments for outpatient treatment at a private facility and medication prescribed by a private provider were not for treatment authorized by VA or for emergency treatment. 


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred on September 6, 2011, October 7, 2011, October 18, 2011, November 2, 2011, December 8, 2011, January 27, 2012, and February 29, 2012 in the form of co-payments for outpatient office visits at a private facility and medication prescribed by a private provider is not established.  38 U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 17.120 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

An April 2012 letter provided all notice required under the VCAA.  It notified the Veteran of the requirements for substantiating the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  

There is no indication that further notice or assistance would aid the Veteran in substantiating the claim, since the undisputed evidence, including his own statements, clearly shows that the treatment in question was not authorized by VA and was not for a medical emergency, as explained below.  See 38 U.S.C.A § 5103A(a)(2); 38 C.F.R. § 3.159(d); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Thus, additional notice or assistance is not warranted.  See id.

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

No prejudicial error has been committed in discharging the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  At the September 2014 hearing before the undersigned, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  Moreover, the undisputed evidence shows that the treatment in question was not for a medical emergency and was not authorized by VA, as explained below.  Thus, no amount of additional evidence or assistance would help substantiate the claim.  Accordingly, in light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498; Sanders, 556 U.S. at 407, 410.


III. Analysis

The Veteran seeks reimbursement for various medical expenses incurred on September 6, 2011, October 7, 2011, October 18, 2011, November 2, 2011, December 8, 2011, January 27, 2012, and February 29, 2012 in the form of co-payments for outpatient office visits at a private facility and medication prescribed by a private provider.  Specifically, he submitted statements from Praxis Medical Group and Blue Cross Blue Shield reflecting that $85 was due in co-payments for charges incurred on September 6, 2011, October 7, 2011, and October 18, 2011 for outpatient office visits to Praxis Medical Group facilities, that a $35 co-payment was due for an outpatient office visit on November 2, 2011 to a Praxis Medical Group facility, and that a $35 co-payment was due for an outpatient office visit on February 29, 2012 to a Praxis Medical Group facility.  He also submitted receipts for prescription medications, including an October 7, 2011 charge of $10.00 for Glyburide, a December 8, 2011 charge of $10 for Glyburide, a $40 charge for Actos, a $40 charge for Accu-Chek Aviva Test, and a January 27, 2012 charge of $40 for Lantus.  

In a March 2012 statement and in his hearing testimony before the undersigned, the Veteran stated that the VA physician who treated him for diabetes had retired, and that when he spoke with the medical director at the VAMC, he was informed that they were in the process of trying to replace the physician and were also trying to get an endocrinologist on staff.  The Veteran testified that he was concerned about getting continued care and medications for his diabetes in the interim.  He was also concerned that the medications he had been prescribed by VA "were not really what [he] needed."  He further testified that he wanted "to get the opinion of an endocrinologist to ensure that [he] was having the right treatments and also the right amounts of insulin and so forth."  He stated that he learned many of the medications he was prescribed by the private facility were not offered by VA.  He indicated that he was concerned that if he did not get this treatment, his diabetes would worsen, such that it would become an urgent or emergency situation.  When asked whether he could get an appointment with a VA physician, he replied that there was no one on staff, in that an endocrinologist was not available.  He thus argued that reimbursement for the medical expenses listed in the preceding paragraph was warranted as emergency treatment under 38 U.S.C.A. § 1725(f) (West 2002 & Supp. 2014).  For the following reasons, the Board finds that entitlement to reimbursement is not established. 

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing the care or services required, VA may contract with non-VA facilities for care, or provide authorization for such care on an individual basis when demand is only for infrequent use.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2014); 38 C.F.R. § 17.52(a) (2014).  There is no evidence or argument that the Veteran received the treatment at issue from a facility with whom VA had contracted to provide such care, or that he had received prior individual authorization for such care.  Thus, the question of whether there was pre-authorization is not at issue. 

When a veteran receives emergency treatment at a non-VA facility without prior authorization, as in the case here, reimbursement may be authorized under either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 (West 2002 & Supp. 2014).  Section 1728 of the statute is applicable and more favorable to the claim, as there are less requirements for establishing eligibility for reimbursement under this section than under § 1725, which concerns treatment for nonservice-connected disabilities or for veterans who do not have a service-connected disability rated as permanent and total.  Section 1725 does not afford a basis for eligibility independent from § 1728, but is simply more restrictive in its eligibility requirements.  Accordingly, the Board will only discuss the criteria under § 1728 and its implementing regulation, § 17.120.  

As relevant to this claim, in order to receive payment or reimbursement under § 1728 for the expenses of emergency treatment, not previously authorized, in a private or public (or Federal) hospital not operated by VA, the following three conditions must be satisfied: 

1. The treatment was for an adjudicated service-connected disability, or for any disability when the veteran has a total disability permanent in nature resulting from a service-connected disability; and

2. The treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

3. VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 

Here, the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities since August 1983.  Moreover, the treatment in question was reportedly for the Veteran's service-connected diabetes mellitus, type II.  Accordingly, the first criterion under section 1728 is satisfied. 

However, the second and third criteria for reimbursement under § 1728 are not satisfied.  With regard to the second criterion, "emergency treatment" requires a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 C.F.R. § 17.120(b); see also 38 U.S.C.A. § 1728(c) (providing that the term "emergency treatment" in this section has the same meaning as given to this term in section 1725(f)(1) of the statute).  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).  

The United States Court of Appeals for Veterans Claims (Court) held that under the "prudent layperson" standard, the evidence does not need to show that the treatment the veteran received from the private facility was for an emergent condition.  Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009).  Rather, this standard only requires that under the circumstances at the time, a prudent layperson would reasonably expect that the condition was such that delay in seeking treatment would be hazardous to health or life.  Id.  In making this determination, the Board must weigh the totality of the circumstances and consider the claimant's state of mind at the time he sought private treatment, evaluating his actions in light of what a prudent layperson would do under the same circumstances.  Id.  The Court made clear that when weighing the evidence, the Board may consider whether the treatment provided was for an actual medical emergency.  Id.  However, a finding that the condition did not constitute a medical emergency is not a dispositive factor.  Id.  

Although the Court in Swinney was interpreting § 17.1002(b) of the regulations rather than § 17.120(b), the definition in this subsection is identical to the language in § 17.120(b), and § 1728(c) of the statute specifically states that the term "emergency treatment" has the same meaning as that given to it in § 1725(f)(1).  Thus, as section 17.1002(b) of the regulations implements section 1725(f)(1) of the statute, which defines "emergency treatment" both for the purposes of this section and section 1728, and as the language of this provision is identical to the corresponding provision in section 17.120(b), it is reasonable to assume that the Court's interpretation of the "prudent layperson" standard in Swinney applies to section 17.120(b). 

The Board finds that the treatment in question did not constitute "emergency treatment" under the prudent layperson standard.  The Veteran has not stated that he was experiencing any acute symptoms at the time of treatment, or that he believed that not seeking immediate medical attention would place his health in serious jeopardy.  See 38 C.F.R. § 17.120.  Rather, he stated that the physician who treated his diabetes at VA had retired, and that he sought treatment at the private facility because the VA facility did not have an endocrinologist on staff.  He also indicated that he wished to try different medication that he believed VA did not have in its formulary.  There is nothing on the face of the record to suggest that this was a medical emergency, that the Veteran believed it to be one, or that a prudent layperson would expect that a delay in seeking immediate medical attention would be hazardous to health or life.  See 38 C.F.R. § 17.120; Swinney, 23 Vet. App. at 264-65.  Indeed, there is no evidence that the Veteran was seen in urgent care or that these were walk-in appointments, or other indicia that he was seeking "immediate medical attention."  See 38 C.F.R. § 17.120.  Rather, the outpatient office visits and purchases of prescription medication occurred over the course of several months during the fall of 2011 and the winter of 2012, which further weighs against a finding that the Veteran was seeking "immediate medical attention," or that they otherwise constituted emergency treatment under the prudent layperson standard.  

There is also no evidence that the Veteran had run out of medication and that obtaining more medication was needed immediately at the time, such that he could not wait to arrange for a new supply of medication or renewed prescription at VA without putting his health or life in jeopardy.  Rather, as suggested at the hearing, the Veteran believed that his medical condition would eventually have become an emergency if appropriate care was not provided.  In other words, he indicated that if not treated, his diabetes would progressively become worse over time to the point when it would need immediate medical attention or put his health in jeopardy.  However, "emergency treatment" contemplates a situation where the threat to health-whether the threat is actual or, if not actual, would nevertheless reasonably be perceived as such by a prudent layperson-is imminent rather than prospective.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Swinney, 23 Vet. App. at 264-65.  The Veteran's statements and the evidence of record show that there was no actual or perceived imminent threat to health.  Accordingly, the Board finds that the second criterion is not satisfied.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

The third criterion, feasibility of VA care, also is not satisfied.  In this regard, it is not plausible that only an endocrinologist could prescribe the Veteran's diabetes medication or treat him for his diabetes.  It is also not plausible or credible that VA was unable or unwilling to provide treatment for the Veteran's diabetes or prescribe medication for it.  While he may have had concerns about the quality of care he was receiving at VA, there is nothing on the face of the record to suggest that a VA facility was not feasibly available for the purposes of section 1728, which only authorizes reimbursement for "emergency treatment" as defined by section 17.120 of the regulations.  There is also no credible evidence that an attempt to obtain treatment by VA or prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or that the treatment in question had been or would have been refused.  See 38 C.F.R. § 17.120.  

In sum, the preponderance of the evidence shows that the criteria for payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 are not satisfied.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to payment or reimbursement for the claimed medical expenses is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred on September 6, 2011, October 7, 2011, October 18, 2011, November 2, 2011, December 8, 2011, January 27, 2012, and February 29, 2012 in the form of co-payments for outpatient treatment at a private facility and medication prescribed by a private provider, is denied. 


REMAND

The claim of entitlement to payment or reimbursement for the cost of unauthorized medical treatment rendered at a private facility on June 4 and 5, 2000, and the issue of whether the Veteran submitted a timely appeal with respect to a decision denying reimbursement for dental expenses are remanded for further action by the AOJ.

In July 2005, the Board remanded the reimbursement claim for medical expenses incurred on June 4 and 5, 2000 with instructions to send the Veteran a VCAA notice letter, to make appropriate efforts to obtain additional medical records, and then to readjudicate the claim.  If it continued to be denied, the AOJ was to issue a supplemental statement of the case (SSOC) and transfer the case back to the Board after the Veteran had been given an adequate amount of time to respond to the SSOC.  The record does not show that these actions have been completed.  Accordingly, another remand is necessary to ensure these directives are satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  

In its July 2005 remand, the Board also directed the AOJ to issue a statement of the case (SOC) on the issue of whether a timely appeal was submitted with respect to a decision denying reimbursement for dental expenses.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The record does not show that such an SOC has been issued.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter addressing the reimbursement claim for the cost of non-VA medical care incurred on June 4 and 5, 2000.  

2. Make appropriate efforts to secure hospitalization records from the Holy Rosary Hospital in Ontario for the period from June 3-5, 2000, including obtaining any necessary authorization to release the records from the Veteran.  All efforts to obtain these records must be documented for the claims file, including any negative responses received.  If these records cannot be obtained, the Veteran must be notified of this fact and provided an opportunity to submit the records himself. 

3. Then, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4. Issue a statement of the case (SOC) regarding whether a timely appeal was submitted with respect to a decision denying reimbursement for dental expenses.  If the benefits sought are not granted, the Veteran must file a timely substantive appeal (VA Form 9 or equivalent statement) in order to perfect his appeal to the Board.  If a substantive appeal is not submitted, the claim should not be certified to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


